Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kevin McKinley on December 15, 2021.

The application has been amended as follows: 

At the end of claim 1, after “movement”, -- wherein said transverse tank is movably mounted along the advanced longitudinal direction of the log to be moved closer to or away from the lower roller to adjust the width of the transverse slot -- was inserted.

Claim 6 was cancelled.  
Claim 7 line 1 “6” was deleted and -- 1 -- was inserted therein to make claim 7 dependent upon claim 1.  

Reasons for Allowance
Claims 1-5 and 7-10 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
None of the prior art teaches or discloses that the tank is movably mounted along the machine direction to move closer or further from the lower roller and therefore adjust the width of the transverse slot as currently claimed.  The closest prior art of Gambini (US 20160221029) as modified by Biagiotti (US 6682623) and Tsai (US 20070246595) discloses a log end edge gluing device which has a glue dispensing assembly comprising of a reciprocal glue applicator tips placed in a tank wherein the application tips pass through plate orifices on the top of the tank to apply glue to desired portions of a log, but fails to teach or disclose that the tank, and therefore the glue dispensing assembly, can move closer or further from the lower roller and therefore adjust the width of the transverse slot as currently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745